*860
ORDER

Appellant, Christopher Tyler, appeals from a jury trial conviction on one count of first degree assault and one count of armed criminal action entered in the Circuit Court of the County of St. Louis. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the motion court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.